
	
		II
		109th CONGRESS
		2d Session
		S. 2763
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  ethanol.
	
	
		1.Short titleThis Act may be cited as the
			 Ethanol Fuel Supply Act of
			 2006.
		2.Ethanol
			(a)In
			 GeneralSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.05.36Ethyl
						alcohol (provided for in subheadings 2207.10.60 and 2207.20) or any mixture
						containing such ethyl alcohol (provided for in heading 2710 or 3824) if such
						ethyl alcohol or mixture is to be used as a fuel or in producing a mixture of
						gasoline and alcohol, a mixture of a special fuel and alcohol, or any other
						mixture to be used as fuel (including motor fuel provided for in subheading
						2710.11.15, 2710.19.15 or 2710.19.21), or is suitable for any such
						usesFreeNo changeNo changeOn or before
						10/1/2006
								
							
						
					.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			(c)Effect on
			 Heading 9901.00.50Heading
			 9901.00.50 of the Harmonized Tariff Schedule of the United States is amended in
			 the effective period column, by inserting or during any period during
			 which heading 9902.05.36 is in effect after is not in
			 effect.
			
